                Case 1:21-cv-00165-DLC Document 21
                                                20 Filed 02/12/21 Page 1 of 2




                                              STATE OF NEW YORK
                                        OFFICE OF THE ATTORNEY GENERAL

       LETITIA JAMES                                                                     DIVISION OF STATE COUNSEL
       ATTORNEY GENERAL                                                                        LITIGATION BUREAU

     BY ECF AND E-MAIL                                                                            February 12, 2021
     The Honorable Denise L. Cote
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

     RE:     Our Wicked Lady, LLC, et al. v. Cuomo, et al., No. 21-cv-165

     Dear Judge Cote:

             This Office represents defendants Andrew M. Cuomo, in his official capacity as Governor
     of the State of New York, and the State of New York (the “State Defendants”).

            We write jointly with plaintiffs and with co-defendants Bill de Blasio, in his official
     capacity as Mayor of the City of New York, and the City of New York (the “City Defendants”,
     and collectively with State Defendants and plaintiffs, the “Parties”) to request additional time to
     submit the joint stipulation of undisputed facts directed by the Court’s Order of February 10, 2021
     (ECF no. 19).

             The Parties are currently jointly working towards agreement on a stipulation of undisputed
     facts. However, given the complexities posed by the presence of multiple sets of defendants (both
     the State Defendants and the City Defendants), and the need to obtain client approval on multiple
     proposed drafts, the Parties do not expect to have the stipulation finalized by the current deadline.

            As such, the Parties jointly request that the deadline to file the joint stipulation of
     undisputed facts be extended from today, Friday, February 12, 2021 to Wednesday, February 17,
     2021. The defendants’ oppositions to plaintiffs’ motion for a preliminary injunction would remain
     due on Tuesday, February 23, 2021. Counsel for all Parties have conferred and join in this request.

             The Parties appreciate the Court’s attention to this matter.

Granted. The joint stipulation of undisputed
facts is due on February 17, 2021.                                Respectfully submitted,
2.12.2021
                                                                  /s/ Matthew L. Conrad
                                                                  Matthew L. Conrad
                                                                  Assistant Attorney General
                                                                  28 Liberty Street


        28 LIBERTY STREET, NEW YORK, NY 10005 ● PHONE (212) 416-8610 ● FAX (212) 416-6075 * NOT FOR SERVICE OF PAPERS
                                                     WWW.AG.NY.GOV
          Case 1:21-cv-00165-DLC Document 21
                                          20 Filed 02/12/21 Page 2 of 2
Honorable Denise L. Cote                                                  Page 2 of 2
February 12, 2021

                                           New York, N.Y. 10005
                                           (212) 416-6352
                                           Matthew.Conrad@ag.ny.gov


cc:     Counsel of record
